OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
A New York State trooper, assigned to interview defendant John Mario Gavazzi, who was suspected of receiving and sending child pornography images by email, applied for a warrant to search defendant’s residence in the Village of Greene, Chenango County. In drafting the search warrant, the trooper inadvertently typed Local Criminal Court, Town of Broome, Broome County” at the head of the warrant, instead of “Local Criminal Court, Town of Greene, Chenango County.” There is no municipality of Broome in either Broome County or Chenango County. The Village Justice signed the warrant without correcting the mistake. His signature was affixed on a line marked “Signature of Judge or Justice,” but it is illegible, and the court is not named.
Upon executing the warrant, the trooper entered and searched defendant’s residence, where he found printed photographs of young, nude children. Defendant was arrested.
On a motion to suppress, defendant argued that the search warrant did not substantially comply with CPL 690.45 (1). The prosecutor countered that the mistake was merely a technical error. The defense motion was denied. County Court convicted defendant, upon his guilty plea, of promoting a sexual performance by a child and possessing a sexual performance by a child, but stayed his sentence pending appeal.
The Appellate Division granted defendant’s motion to suppress, and reversed County Court’s judgment. The Appellate *909Division held that the search warrant did not substantially comply with GPL 690.45 (1), because it contained “no information from which the issuing court can be discerned” (84 AD3d 1427, 1429 [3d Dept 2011]). We agree with the Appellate Division.
A search warrant must contain “[t]he name of the issuing court” (GPL 690.45 [1]). The standard for adherence with the statutory requirement is “substantial—rather than literal— compliance” (People v Taylor, 73 NY2d 683, 688 [1989]; see People v Brown, 40 NY2d 183, 186 [1976]). If “a conscientious effort” (Brown, 40 NY2d at 188) was made to comply with the statutory requirement, and the warrant contains information from which the identity of the issuing court may reasonably be inferred, courts will typically validate a warrant (see e.g. People v Smythe, 172 AD2d 1028 [4th Dept 1991]; People v Pizzuto, 101 AD2d 1024, 1024-1025 [4th Dept 1984]).
Here, the Village Justice who signed the warrant included no designation of his court, his signature is illegible, there is no seal, and the caption typed by the trooper refers to a nonexistent town. While it is clear that the warrant directs Village of Greene police officers to search a house in Greene, there is no indication whatsoever which of the several courts that have authority to issue warrants in the Village of Greene issued the warrant permitting the search. As the Appellate Division put it, “on its face the warrant appears to [have been] issued by an unidentified judge in a nonexistent court and town in a different county” (84 AD3d at 1429). As such, we conclude that the warrant did not substantially comply with GPL 690.45 (1).
Finally, contrary to our dissenting colleague, suppression is warranted because the name requirement of GPL 690.45 (1) “operates directly to protect and preserve a constitutionally guaranteed right of the citizen” (People v Patterson, 78 NY2d 711, 717 [1991]; see also People v Greene, 9 NY3d 277, 280-281 [2007]). The right safeguarded by the name requirement is the right that is protected by the constitutional requirement of a warrant (US Const 4th Amend; NY Const, art I, § 12)—the right to have a “neutral and detached magistrate” (Johnson v United States, 333 US 10, 14 [1948]) sign the warrant to search one’s house.